t c no united_states tax_court rosalinda e alt petitioner v commissioner of internal revenue respondent docket no filed date p filed joint tax returns for taxable years to with h h filed a return in with the filing_status of married filing separate p did not file a tax_return in r determined deficiencies against p and h for taxable years to p sent r a form_8857 request for innocent spouse relief for taxable years to r sent p a notice_of_determination determining that p was not entitled to relief under sec_6015 c and f for taxable years to r sent p a letter determining that no relief under sec_6015 was available for because p did not file a joint_return held pursuant to sec_6015 we have jurisdiction to review the denial of p’s request for relief under sec_6015 for taxable years to and we have jurisdiction to review r’s failure to make a determination on p’s request for relief under sec_6015 for -- - held further p is not entitled to relief under sec_6015 for because she did not file a joint_return 119_tc_191 held further pursuant to sec_6015 d p is not entitled to relief under sec_6015 for taxable years to because taking into account all facts and circumstances it is not inequitable to hold p liable for the deficiencies held further pursuant to sec_6015 a p is not entitled to relief under sec_6015 for taxable years to because p and h are still married have not separated and remained members of the same household during the 12-month_period preceding the filing of the election by petitioner held further r did not abuse his discretion in denying p relief under sec_6015 for taxable years to because we held that taking into account all facts and circumstances it is not inequitable to hold p liable for the deficiencies under sec_6015 d rosalinda e alt pro_se a gary begun for respondent vasquez judge this case arises from a request for relief under sec_6015’ with respect to petitioner’s taxable years to years at issue the issues for decision are unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure - - whether petitioner is entitled to relief under sec_6015 b for the years at issue whether petitioner is entitled to relief under sec_6015 for the years at issue and whether respondent abused his discretion in denying petitioner relief under sec_6015 for the years at issue findings_of_fact on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established under rule f respondent attached to his motion a proposed stipulation of facts and exhibits on date the court issued an order to show cause under rule f requiring petitioner to respond as to why matters set forth in respondent’s motion should not be deemed admitted on date the court made absolute its order to show cause under rule f providing that the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established and exhibits in the proposed stipulation of facts were received into evidence and made a part of the record of the case the stipulation of facts deemed admissions and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in douglas michigan and had a mailing address in holland michigan - at the time of trial petitioner wa sec_74 years old petitioner received a bachelor’s degree from wayne state university in and a master’s degree in education from the university of michigan in petitioner worked as a first grade teacher until her first child was born in when she became a stay-at-home mother petitioner has four children who are now adults nan karen robert and gretchen petitioner married dr william j alt dr alt in was married to dr alt during the years at issue and is currently married to dr alt dr alt graduated from medical school at the university of michigan in began his medical practice in muskegon michigan in and practices internal medicine with a specialty in cardiovascular disease prior to the years at issue petitioner and dr alt owned a big_number square-foot home from the beginning of dr alt’s medical practice petitioner and dr alt used a tax preparer mr ron schultz mr schultz who was not a c p a but worked with an accounting firm petitioner would sign the tax returns without reviewing the contents in the early 1980s mr schultz retired and petitioner’s daughter karen took over the financial affairs of petitioner and dr alt and would prepare their tax returns karen’s corporation k l financial management was shown as the tax preparer each year from through the years at issue - - except for petitioner and dr alt had deficiencies determined on their jointly filed tax returns ’ through k l financial management karen created over corporations through which dr alt’s income was funneled petitioner’s family members were listed as the officers of these corporations and several of the corporations were nominees of petitioner and dr alt petitioner and dr alt maintained no personal bank accounts and paid their personal expenses household expenses trips shopping and leased cars through the corporate bank accounts during the years at issue petitioner paid the personal expenses and often made deposits into the corporate bank accounts on behalf of karen and dr alt during the years at issue petitioner and dr alt purchased several properties including houses for their children and a 600-acre riverfront property upon which a georgian mansion was being built further dr alt had a pension fund of dollar_figure and dr alt and petitioner borrowed dollar_figure in order to purchase a business for their son petitioner was able to purchase valuable antiques petitioner and dr alt also provided on date petitioner and dr alt filed a petition with the tax_court regarding a notice_of_deficiency for the taxable_year on date the court entered a decision in which the parties agreed that petitioner and dr alt owed taxes in the amount of dollar_figure plus additions to tax for the taxable_year petitioner signed this decision document -- - financial assistance to their children and fully paid for their children to attend undergraduate and graduate schools including medical school for nan and law school for karen petitioner and dr alt filed their tax returns for the years to with a filing_status of married filing joint_return joint_return respondent treated the tax_return for as if dr alt filed the return with a filing_status of married filing separate because petitioner did not sign the return respondent has no records indicating that petitioner filed a tax_return for petitioner chose not to review the tax returns prior to signing them even though she was aware of past problems with the irs dr alt never forced petitioner to sign the tax returns and never abused petitioner on date respondent sent to petitioner and dr alt a notice_of_deficiency for the taxable_year respondent’s adjustments giving rise to the deficiency resulted largely from disallowed deductions respondent also determined that petitioner and dr alt were liable for additions to tax for negligence and substantial_understatement of tax on date respondent sent to petitioner and dr alt a notice_of_deficiency for the and taxable years respondent determined that amounts on the same date respondent also sent to petitioner and dr alt a notice_of_deficiency regarding increases in the continued - received from dr alt’s medical practice william j alt m d p c as corporate_distributions were taxable_income respondent made other adjustments including additions to tax for fraud on date petitioner and dr alt filed a petition with the court to dispute the notices of deficiency for the and taxable years on date dr alt filed a petition to dispute the notice_of_deficiency for the taxable_year on date the parties filed a stipulation of settlement with this court in which petitioner and dr alt agreed that they were liable for the following deficiencies and additions to tax for the and taxable years additions to tax sec sec sec year deficiency b b dollar_figure dollar_figure --- dollar_figure big_number ---- big_number big_number big_number --- big_number big_number --- big_number big_number big_number ---- big_number big_number --- dollar_figure big_number ‘further additions to tax were applied to the taxable years and under sec_3 continued deficiencies for the and taxable years amounts are rounded to the nearest dollar amount within the stipulation of settlement dr alt also agreed that he was liable for a dollar_figure deficiency and a dollar_figure addition_to_tax under sec_6663 for the taxable_year b and to the taxable years and under sec_6653 b on date the court entered a decision pursuant to this stipulation of settlement in date on the basis of the petitioner and dr reversal of dr alt’s criminal conviction alt filed a motion to vacate or revise this decision with the court the court denied the motion alt v commissioner tcmemo_1994_313 after serving months in prison dr alt reestablished his medical practice in after the irs seized assets to pay taxes owed by petitioner and dr alt petitioner began to work as a receptionist at her daughter nan’s and dr alt’s offices clinical psychiatric medicine and clinical cardiology-internal medicine respectively petitioner is a corporate officer of clinical cardiology-internal medicine p c petitioner and dr alt earned the following amounts from dr alt’s medical practice and petitioner’s receptionist work in karen and dr alt were indicted on five counts of federal tax violations under sec_7201 including attempted evasion and aiding_and_abetting in the attempted evasion of personal and corporate income taxes of dr alt for the taxable years of and karen and dr alt were both convicted and sentenced to imprisonment and fined in date the u s court_of_appeals for the sixth circuit reversed the convictions due to an improper jury instruction in date dr alt entered into a plea agreement and pleaded guilty to a misdemeanor under sec_7203 in exchange for the dismissal of the indictment and commutation of the sentence to time already served year dr alt petitioner total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number currently petitioner and dr alt financially support no one other than each other on date respondent received form_8857 request for innocent spouse relief from petitioner for taxable years through on date revenue_agent susan carene met with petitioner to discuss the request on date respondent sent petitioner a letter determining that she was not entitled to any relief under sec_6015 c and f for the taxable years through the same day respondent sent petitioner a letter determining that no relief under sec_6015 was available for because petitioner did not file a joint_return for that year on date respondent received a form statement of disagreement from petitioner disputing the determinations on date respondent sent petitioner a final notice_of_determination in which respondent determined that petitioner was not entitled to relief under sec_6015 c and f for the taxable years through on date petitioner filed a petition with this court to dispute respondent’s denial of relief under sec_6015 for taxable years through opinion generally spouses filing a joint tax_return are each fully responsible for the accuracy of their return and for the full tax_liability sec_6013 114_tc_276 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation petitioner makes her claim for such relief under sec_6015 c and f except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a i jurisdiction our jurisdiction for taxable years to is dependent on sec_6015 because petitioner’s claim for relief was made in a stand alone petition 118_tc_494 respondent treated petitioner’s request for relief under sec_6015 as an election under sec_6015 c and f further petitioner timely filed her petition with the court for taxable years through we hold that we have jurisdiction under sec_6015 to review the denial of petitioner’s request for relief under sec_6015 for taxable years through further sec_6015 allows a spouse who has requested relief to petition the commissioner’s failure to make a timely determination id pincite respondent did not send petitioner a notice_of_determination with regard to the absence of a notice_of_determination does not bar this court from having jurisdiction under sec_6015 as long as the petition is filed on a date which is months after the date the election is filed sec_6015 a ii the petition for was timely filed we therefore hold that we have jurisdiction under sec_6015 to review respondent’s failure to make a determination on petitioner’s request for relief under sec_6015 for il tax_return petitioner requested relief under sec_6015 for her tax_return respondent argues that petitioner is not entitled to relief under sec_6015 because she did not file a joint_return with her spouse for petitioner did not file a joint_return for we have held that a joint_return must be filed in order for a taxpayer to be granted relief under sec_6015 119_tc_191 petitioner therefore is not entitled to relief under sec_6015 because she did not file a joint_return for - tit through tax returns petitioner requests that the court grant her relief from her through tax_liabilities under sec_6015 c or f petitioner contends that she relied on professionals to prepare her tax_return because the federal tax laws are complex complicated and confusing respondent argues that petitioner is not entitled to relief under sec_6015 c or f respondent contends that petitioner failed to prove that she meets the requirements in sec_6015 b c and d further respondent argues that petitioner is not eligible for relief under sec_6015 because she is still married to dr alt respondent also argues that he did not abuse his discretion in denying relief under sec_6015 to petitioner because the factors in favor of not granting relief under sec_6015 outweigh the factors in favor of granting relief to petitioner a relief under sec_6015 b to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish that a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for relief offered therein respondent contends that petitioner failed to establish the requirements of subparagraphs b c and d we need not decide whether petitioner satisfies the requirements of subparagraphs b and c because taking into account all of the facts and circumstances as required by subparagraph d we find that it would not be inequitable to hold her liable for the deficiencies in tax the requirement in sec_6015 d that it be inequitable to hold the requesting spouse liable for an understatement on a joint_return is virtually identical to the same requirement of former sec_6013 d ’ therefore ’ former sec_6013 provided sec_6013 spouse relieved of liability in certain continued cases interpreting former sec_6013 remain instructive to our analysis butler v commissioner supra pincite whether it is inequitable to hold a spouse liable for a deficiency is determined taking into account all the facts and continued cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement in order to make relief from joint_and_several_liability more accessible congress repealed sec_6013 and enacted a new provision sec_6015 in as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 h conf rept pincite 1998_3_cb_747 -- - circumstances sec_6015 d the most often cited material factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse 118_tc_106 it is clear that the tax savings were beneficial to both petitioner and dr alt petitioner and dr alt were able to purchase various properties during the years at issue for example petitioner and dr alt purchased homes for each of their children petitioner and dr alt also purchased a 600-acre riverfront property upon which a georgian mansion was being built further petitioner and dr alt were able to purchase a business for their son and fully pay for their children to attend undergraduate and graduate schools petitioner and dr alt were also able to indulge petitioner’s interest in antiques these purchases obviously benefited petitioner it is also clear that there was no concealment on dr alt’s part petitioner made deposits for dr alt and karen further petitioner was fully aware that karen was involved in her financial affairs petitioner presented no evidence that dr alt ever attempted to deceive her with respect to their financial affairs -- - we have also considered other factors that are relevant to whether it would be inequitable to hold petitioner liable we find that petitioner will not experience economic hardship if relief from the liabilities is not granted given her current level of income see von kalinowski v commissioner tcmemo_2001_21 walters v commissioner tcmemo_1998_111 dillon v commissioner tcmemo_1998_5 petitioner did not present evidence that demonstrated that she will be unable to pay her reasonable basic living_expenses if relief is not granted sec_301_6343-1 proced admin regs we also may consider whether the requesting spouse was deserted divorced or separated see walters v commissioner supra petitioner and dr alt remain married the two have not separated and petitioner has not been left by her husband to deal with the tax_liabilities alone instead petitioner continues to enjoy the lifestyle and financial security that are largely attributable to her husband’s assets and income on the basis of the facts and circumstances we hold that it would not be inequitable to hold petitioner liable for the deficiencies in tax for taxable years to we therefore conclude that petitioner is not entitled to relief under sec_6015 petitioner and dr alt’s combined annual income was over dollar_figure in see supra p b relief under sec_6015 we conclude that petitioner is not entitled to relief under sec_6015 for taxable years to at the time petitioner filed her election for relief under sec_6015 petitioner and dr alt were married had not separated from one another and had remained members of the same household during the 12-month_period preceding the filing of the election by petitioner sec_6015 a i cc relief under sec_6015 respondent argues that he did not abuse his discretion in denying petitioner equitable relief under sec_6015 we note that dr alt was released from prison some time earlier than and petitioner filed her election for relief under sec_6015 on date sec_6015 a i grants relief to individuals only if i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and continued - - respondent’s denial of relief is reviewed under an abuse_of_discretion standard 115_tc_183 butler v commissioner t c pincite considering the facts and circumstances of this case we held under sec_6015 d that it is not inequitable to hold petitioner liable for the deficiencies the language of sec_6015 taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either does not differ significantly from the language of sec_6015 d taking into account all the facts and circumstances it 1s inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement ’ butler v commissioner continued circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability additionally the language in both sections is similar to the language in former sec_6013 d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement 114_tc_276 see 292_f3d_800 d c cir subsection f has no statutory antecedent as a stand alone provision but has continued - - supra pincite further the eguitable factors we considered under sec_6015 d are the same equitable factors we consider under sec_6015 as a result we hold that respondent did not abuse his discretion in denying petitioner relief under sec_6015 for taxable years to in reaching our holdings we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent continued roots in the equity test of former subparagraph e d carried forward into subparagraph b d affg tcmemo_2000_332 the commissioner has announced a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner will consider in deciding whether to grant equitable relief under sec_6015 the revenue_procedure takes into account factors such as marital status economic hardship and significant benefit in determining whether relief will be granted under sec_6015 revproc_2000_15 sec_4 c b pincite
